IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        September 8, 2008

                                       No. 07-60629                   Charles R. Fulbruge III
                                                                              Clerk

CARLOS R DAVIS

                                            Plaintiff - Appellant
v.

ALTACARE CORPORATION; HEALTHPRIME INC; ADVENTIST HEALTH
CENTER

                                            Defendants - Appellees


                   Appeal from the United States District Court
               for the Southern District of Mississippi, Hattiesburg
                                No. 2:05-CV-2027


Before KING, DeMOSS, and PRADO, Circuit Judges.
PER CURIAM:*
       Plaintiff-appellant Carlos R. Davis, a/k/a Shaun Davis, appeals the district
court’s    summary      judgment      for    defendants-appellees        AltaCare     Corp.,
HealthPrime, Inc., and Adventist Health Center, dismissing his claims for
discrimination and retaliation in violation of Title VII, 42 U.S.C. §§ 2000e et seq.,
and 42 U.S.C. § 1981, as well as his state law claims for defamation and
intentional inflection of emotional distress. Davis also appeals the district
court’s judgment insofar as it dismissed as moot his motions to strike portions


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 07-60629

of the defendants’ summary judgment evidence. We affirm the judgment of the
district court essentially for the reasons stated in its Memorandum Opinion and
Order.
      We have one modest qualification, which does not affect our judgment. We
note that there is some evidence that AltaCare Corp. (“AltaCare”) and
HealthPrime, Inc. (“HealthPrime”)—in addition to Adventist Health Center
(“Adventist”)—were Davis’s employers for the purpose of his federal claims.1
Specifically, there is evidence in the record that Annice Horton, AltaCare’s
Executive Director of Operations, signed Davis’s “Separation of Employment”
form, formally terminating him. There is also evidence in the record that Horton
verbally terminated Davis in an exit interview on November 5, 2004. By


      1
          In Trevino v. Celanese Corp., we explained that:

                     The term “employer” as used in Title VII of the
              Civil Rights Act was meant to be liberally
              construed. . . . Thus the rule has emerged that
              superficially distinct entities may be exposed to liability
              upon a finding that they represent a single, integrated
              enterprise: a single employer. Factors considered in
              determining whether distinct entities constitute an
              integrated enterprise are (1) interrelation of operations,
              (2) centralized control of labor relations, (3) common
              management, and (4) common ownership or financial
              control.
                     Courts applying this four-part standard in Title
              VII and related cases have focused on the second factor:
              centralized control of labor relations. This criterion has
              been further refined to the point that “[t]he critical
              question to be answered then is: What entity made the
              final decisions regarding employment matters related
              to the person claiming discrimination?”

701 F.2d 397, 403–04 (5th Cir. 1983) (internal citations omitted); see also
Johnson v. Crown Enters., Inc., 398 F.3d 339, 343 (5th Cir. 2005).


                                          2
                                  No. 07-60629

contrast, the only evidence that Davis’s direct supervisor at Adventist, Sandra
King, terminated him is a sworn statement to that effect in the affidavit of
AltaCare’s Director of Human Resources, Brenda Brawner. With respect to
HealthPrime, there is evidence that: (1) HealthPrime was owned by AltaCare;
(2) Adventist used HealthPrime’s letterhead; and (3) HealthPrime issued
Adventist’s employee code of conduct.
      Nevertheless, we need not resolve this issue. Because we conclude that
the district court’s resolution of the merits of all of Davis’s claims was correct,
any potential liability of AltaCare and HealthPrime is extinguished along with
that of Adventist.
      With respect to Davis’s late-filed motions (denied by the district court as
moot) to strike portions of defendants’ summary judgment evidence, only the
statements attached to Horton’s affidavit concerning Davis’s actions and
inactions on the night of July 14, 2004, could possibly affect Davis’s substantial
rights. See Rock v. Huffco Gas & Oil Co., 922 F.2d 272, 277 (5th Cir. 1991). We
first note that these statements were used for the non-hearsay purpose of
showing the defendants’ state of mind in terminating Davis. But even if the
district court had considered the statements for the truth of the matter asserted
in them, it would not have abused its discretion because the business records
exception in Rule 803(6) would apply. FED. R. EVID. 803(6); see Positive Black
Talk, Inc. v. Cash Money Records, Inc., 394 F.3d 357, 376 (5th Cir. 2004); United
States v. Duncan, 919 F.2d 981, 986–87 (5th Cir. 1990); Missouri Pac. R.R. Co.
v. Austin, 292 F.2d 415, 422–23 (5th Cir. 1961); see also Sana v. Hawaiian
Cruises, Ltd., 181 F.3d 1041, 1047 (9th Cir. 1999).
     With respect to the affidavit of defense expert Polly Darnall, there is no
indication in the district court’s Memorandum Opinion and Order that the court
relied on it.
      Accordingly, we AFFIRM the judgment of the district court.

                                        3